         Case 1:19-vv-01070-UNJ Document 51 Filed 02/11/21 Page 1 of 1




            In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: February 11, 2021

* * * * * * * * * * * * * *                  *
DOUGLAS BELL,                                *
                                             *
               Petitioner,                   *       No. 19-1070V
                                             *
v.                                           *       Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
* * * * * * * * * * * * * *                  *

                                            ORDER

        On February 11, 2021, petitioner filed a joint status report updating the court on
settlement negotiations. Petitioner’s counsel reports that petitioner rejected respondent’s
counter-offer. The parties have conferred and respectfully request that this matter move forward
on a dual track with set litigative deadlines to move the case forward, while the parties continue
to informally explore potential settlement. Therefore, respondent shall file the Rule 4(c) Report
in sixty (60) days. Petitioner shall file a Joint Status report updating the court on the parties’
settlement negotiations on the same date.

       The following is ORDERED:

       (1) Petitioner shall file a joint status by Monday, April 12, 2021.

       (2) Respondent shall file the Rule 4(c) Report by Monday April, 12, 2021.

       Any questions regarding this Order may be directed to my law clerk, Megan Andersen, at
(202) 357-6345 or at megan_andersen@cfc.uscourts.gov.

       IT IS SO ORDERED.


                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




                                                 1
